Judgment, Supreme Court, New York County (Michael A. Corriero, J.), rendered August 1, 2001, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him to a term of 10 months, unanimously affirmed.
Defendant’s challenges to his guilty plea are unpreserved (see People v Toxey, 86 NY2d 725 [1995]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the defendant knowingly, intelligently and voluntarily pleaded guilty (see People v Fiumefreddo, 82 NY2d 536 [1993]), and that there was nothing coercive about any of the court’s comments. Concur — Mazzarelli, J.P., Ellerin, Nardelli, Gonzalez and Catterson, JJ.